(Por lq, Corte, a propuesta del
Juez Asociado Sr. Córdova Dávila.)
Pos cuanto, esta apelación se interpuso en 4 de abril de 1934 y en 22 de noviembre del mismo año esta corte dictó una orden para que la parte apelante expusiese las razones para no desestimar el recurso interpuesto;
PoR Cuanto, el acusado solicita que en vista de la importancia del caso apelado, de que se trata de una sentencia que le condena a diez y seis años de presidio y de que ha radicado su alegato, se le permita continuar tramitando el recurso de apelación y el fiscal na ha expuesto razón alguna para que no se acceda a lo solicitado;
Por tanto, teniendo en cuenta la radicación del alegato y las ra-zones aducidas por el acusado, se accede a lo solicitado y se ordena que continúe la tramitación del recurso interpuesto.